Exhibit 10.3
AUSTRALIAN ADDENDUM
JUNIPER NETWORKS, INC
2008 EMPLOYEE STOCK PURCHASE PLAN

1.   PURPOSE

This addendum (the “Australian Addendum”) to the Juniper Networks, Inc. 2008
Employee Stock Purchase Plan, as amended (the “U.S. Plan”), is adopted to set
out those rules which, together with those provisions of the U.S. Plan which are
supplemented by this Australian Addendum, will:

  (a)   govern the operation of the Plan (as defined below) with respect to
Australian Offerees (as defined below), and     (b)   ensure compliance of the
Plan with ASIC Class Order 03/184, relevant provisions of the Corporations Act
2001 (Cth) and ASIC Regulatory Guide 49.

2.   DEFINITIONS

Except as set out below, capitalized terms used herein shall have the meaning
ascribed to them in the U.S. Plan. In the event of any conflict between these
provisions and the U.S. Plan, these provisions shall prevail.
For the purposes of this Australian Addendum:
“ASIC” means the Australian Securities and Investments Commission;
“Associated Body Corporate” means, as determined in accordance with the
Corporations Act 2001 (Cth), a body corporate:

  (a)   that is a related body corporate of Juniper Networks, Inc. (the
“Company”);     (b)   that has voting power in the Company of not less than 20%;
or     (c)   in which the Company has voting power of not less than 20%;

“Australian ADI” means an Australian authorized deposit taking institution which
is regulated by the Australian Prudential Regulation Authority under the
Australian Banking Act;
“Australian Offerees” mean all persons to whom an Offer (as defined below) is
made in Australia under the Plan;
“Australian Participants” mean all Australian Offerees that accepted an Offer
under the Plan to participate in the Plan;
“Australian Subsidiary” means each Associated Body Corporate of the Company
which is a Designated Subsidiary under the Plan and which has employees in
Australia;

 



--------------------------------------------------------------------------------



 



“Contributions” mean payroll deductions from an Australian Participant’s
Compensation or other contributions from an Australian Participant under the
Plan;
“Corporations Act” means the Corporations Act 2001 (Cth);
“Offer” means an offer made in Australia to an Australian Offeree to purchase
shares of Common Stock under the terms of the Plan; and
“Plan” means the U.S. Plan and the Australian Addendum.

3.   FORM OF AWARDS

This Australian Addendum governs the offer of rights to purchase shares of
Common Stock under the Plan.

4.   AUSTRALIAN OFFEREES

An Offer may only be extended to Australian Offerees who at the time of the
Offer are full or part-time employees, of the Company or an Associated Body
Corporate and who meet the eligibility requirements of the U.S. Plan.

5.   NO TRUST

An Offer must not involve any offer, issue or sale being made through a trust.

6.   AUSTRALIAN OFFER DOCUMENT

  6.1   COPY OF PLAN

An Offer must be in writing (“Offer Document”) and must include or be
accompanied by a copy of the rules of the Plan (or a summary thereof). If a
summary of the Plan is provided with the Offer, the Offer Document must include
an undertaking that, during the Offering Period in which options to purchase
shares of the Company’s Stock may be granted or shares of the Company’s Stock
may be purchased under the Plan, the Company or an Australian Subsidiary will,
within a reasonable time of an Australian Offeree so requesting, provide the
Australian Offeree with a copy of the rules of the Plan, without charge.
The Company must take reasonable steps to ensure that any Australian Offeree to
whom an Offer is made is given a copy of the Offer Document.
Further, the Offer Document must include a statement to the effect that any
advice given by the person in connection with the Offer is general advice only,
and that Australian Offerees should consider obtaining their own financial
product advice from an independent person who is licensed by ASIC to give such
advice.

2



--------------------------------------------------------------------------------



 



  6.2   EMPLOYEE CONTRIBUTIONS TO BE HELD IN TRUST WITH AUSTRALIAN ADI

The Offer Document must also state:

  (a)   the Australian ADI where Contributions to the Plan are held;     (b)  
the length of time Contributions to the Plan may be held; and     (c)   the rate
of interest payable (if any) on the Contributions to the Plan held in the
account.

  6.3   AUSTRALIAN DOLLAR EQUIVALENT OF PURCHASE PRICE AT OFFER DATE

The Offer Document must specify the Australian dollar equivalent of the Purchase
Price of the shares of the Company’s Stock offered as if the Purchase Price
formula were applied as at the date of the Offer.

  6.4   EXCHANGE RATE FOR AUSTRALIAN DOLLAR EQUIVALENT OF PURCHASE PRICE

The Australian dollar equivalent of the Purchase Price and the current market
price of shares of the Common Stock offered under the Plan shall be calculated
by reference to the US dollar/Australian dollar exchange rate published by an
Australian bank no earlier than on the previous business day.

  6.5   UPDATED PRICING INFORMATION

The Offer Document must include an undertaking that, and an explanation of the
way in which, the Company or an Australian Subsidiary will, within a reasonable
period of an Australian Offeree so requesting, make available to the Australian
Offeree:

  (i)   the Australian dollar equivalent of the current market price of shares
of Common Stock in the same class as the shares offered, and     (ii)   the
Australian dollar equivalent of the Purchase Price as if the Purchase Price
formula were applied at the date of the Australian Offeree’s request.

For the purposes of this clause 6.5, the current market price of a share shall
be taken as the price published by the operator of the principal financial
market on which the shares of Common Stock are quoted as the closing price for
the previous day on which the shares were traded on that financial market.
Please note that for Australian tax purposes, market value is defined
differently than current market price, as described in the applicable Offer
Document.

3



--------------------------------------------------------------------------------



 



7.   LOAN OR FINANCIAL ASSISTANCE

Neither the Company, an Associated Body Corporate nor an Australian Subsidiary
may offer an Australian Participant any loan or other financial assistance for
the purpose of, or in connection with, acquiring the shares of Common Stock to
which the Offer relates.

8.   RESTRICTION ON CAPITAL RAISING: 5% LIMIT

In the case of any Offer that may involve the issue of shares of Common Stock or
an option to purchase shares of Common Stock, the number of shares of Common
Stock that are the subject of the Offer under the Plan, or to be received upon
purchase of Common Stock pursuant to the Plan when aggregated with:

  (a)   the number of shares of Common Stock in the same class which would be
issued to Australian offerees, if each outstanding offer of shares or options to
purchase or acquire shares of Common Stock under the Plan or any other employee
share scheme of the Company were to be accepted or exercised (as the case may
be); and     (b)   the number of shares of Common Stock in the same class issued
to Australian offerees during the previous five years under the Plan or any
other employee share scheme extended only to employees or directors of the
Company, its Associated Bodies Corporate and its Australian Subsidiaries;

but disregarding any offer or invitation made, or shares of Common Stock issued
by way of, or as a result of:

  (c)   an offer, to a person situated at the time of receipt of the offer
outside Australia; or     (d)   an offer that was an excluded offer or
invitation within the meaning of the Corporations Law as it stood prior to 13
March 2000; or     (e)   an offer that did not need disclosure to investors
because of section 708 of the Corporations Act; or     (f)   an offer made under
a disclosure document or a Product Disclosure Statement (within the meaning of
the Corporations Act) because of section 1012D of the Corporations Act; or    
(g)   an offer made under a disclosure document or a Product Disclosure
Statement,

must not exceed 5% of the total number of issued shares in that class of shares
as at the time of the Offer.

4



--------------------------------------------------------------------------------



 



9.   CONTRIBUTION PLAN

All Contributions must be authorized by the Australian Participant on the same
subscription agreement used for the Offer, or on a form included in or
accompanying the Offer Document.
The Company must establish and maintain an account in an Australian ADI solely
for depositing Contributions. All Contributions must be held by the Company in
trust in that account for the Australian Participants.
An Australian Participant may elect to discontinue his or her participation in
the Plan at any time by completing a notice of withdrawal form in accordance
with procedures prescribed by the Administrator accordingly. All of the
remaining payroll deductions in the Australian Participant’s account will be
paid to him or her promptly after receipt of his or her notice of withdrawal. No
further Contributions for the purchase of Common Stock will be made during the
then-current Offering Period.

10.   LODGEMENT OF OFFER DOCUMENT WITH ASIC

A copy of the Offer Document (which need not contain details of the Offer
particular to the Australian Offeree such as the identity or entitlement of the
Australian Offeree) and each accompanying document must be provided to ASIC not
later than 7 days after the first distribution of such documents to an
Australian Offeree.

11.   COMPLIANCE WITH UNDERTAKINGS

The Company or an Australian Subsidiary must comply with any undertaking
required to be made in the Offer Document by the Class Order, such as the
undertaking to provide pricing information on request (as set forth in clause
6.5 above).
*   *   *   *

5